963 F.2d 379
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Johnny PATTILLO, Plaintiff-Appellant,v.George SUMNER, et al., Defendants-Appellees.
No. 91-15464.
United States Court of Appeals, Ninth Circuit.
Submitted May 11, 1992.*Decided May 14, 1992.

Before CHAMBERS, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Johnny Pattillo brought a 42 U.S.C. § 1983 action against numerous Nevada state prison officials (collectively Sumner).   The district court, in several memorandum decisions and orders, dismissed the bulk of Pattillo's claims and granted summary judgment in favor of Sumner on the remaining claims.   Pattillo now appeals.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
In his opening brief, Pattillo merely reasserts, without argument, the claims raised before the district court.   Pattillo contends that false documents were placed in his file, that he was transferred among various prisons within Nevada without due process, that he was placed, without due process, in a lock-down unit after being transferred to the Northern Nevada Correctional Center (NNCC), that he was subjected to cruel and unusual punishment while in the lock-down unit when he was forced to sleep on the floor and was temporarily deprived of sunshine and exercise, that he was deprived of his personal property when he was transferred to the Nevada State Prison (NSP), that he was hit on the head and robbed of a valuable ring by other inmates, that he was food poisoned while at the NNCC, that he was placed in disciplinary detention without a prior hearing or notice just before his transfer from the Southern Nevada Correctional Center to the NSP, and that he was placed in disciplinary detention in the "hole" without a hearing or notice upon his arrival at the NSP.   Pattillo also argues that the district court abused its discretion in denying Pattillo's motion for appointment of counsel, and that the district court erred in denying his Motion for Leave to File Supplemental Facts in Support of Complaint.


4
We affirm the district court's orders of dismissal and summary judgment in favor of Sumner, as well as the district court's orders denying Pattillo's motions for appointment of counsel and leave to file supplemental facts, on the grounds articulated by the district court in its orders of December 21, 1989, August 31, 1990, February 25, 1991, and March 15, 1991.


5
Pattillo raises additional arguments for the first time in his reply brief.   We decline to consider those arguments,  see State of Nevada v. Watkins, 914 F.2d 1545, 1560 (9th Cir.1990), cert. denied, 111 S.Ct. 1105 (1991), but in any event we find them to lack merit.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3